DAY, J.
For the purposes of the workmen’s compensation act a minor over sixteen and under eighteen years *436of age is sui juris, by the terms of Section 1465-93, General Code, and in case of accident, due to claimed failure of his employer to comply with a lawful requirement, among other acts of negligence, such minor, having elected to accept hoth temporary and permanent compensation from the state insurance fund, is estopped thereby from afterward maintaining an action for damages in court against his employer who^has complied with the workmen’s compensation act.’
Judgment affirmed.
Marshall, C. J., Robinson, Jones, Matthias and Allen, JJ., concur.